MEMORANDUM OF DECISION.
Toby Acheson appeals from an order of Superior Court, Androscoggin County, refusing to modify his divorce decree so as to transfer the primary residence of the parties’ minor children from the mother’s residence to the father’s residence. Acheson argues that the court failed to consider the children’s best interests and that the court’s findings do not support its decision. Acheson also challenges an award of attorney fees to his former wife. We conclude that the evidence and the findings are sufficient to support the court’s denial of relief, and we find that the award of attorney fees is within the court’s discretion.
The entry is:
Judgment affirmed.
All concurring.